United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1868
                       ___________________________

                        Gertrude Nyanjega; Duba Roba

                     lllllllllllllllllllllPlaintiffs - Appellants

                                         v.

 David Douglas, District Director, USCIS, St. Paul Field Office; Chad F. Wolf,
   Acting Secretary, U.S. Department of Homeland Security; William P. Barr,
Attorney General of the United States; Elaine Duke, Ag-Secretary, Department of
           Homeland Security; Leslie Tritten, Field Office Director

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                          Submitted: February 4, 2020
                           Filed: February 13, 2020
                                [Unpublished]
                                ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       In this action seeking relief under the Administrative Procedure Act (APA),
Gertrude Nyanjega and Duba Roba appeal after the district court1 declined to take
judicial notice of certain documents and granted summary judgment in favor of
defendants. Having carefully reviewed the record and the parties’ arguments on
appeal, we find no basis for reversal. See Cravens v. Smith, 610 F.3d 1019, 1029 (8th
Cir. 2010) (district court does not abuse its discretion by declining to take judicial
notice of irrelevant materials; moreover, any error in failing to take judicial notice is
not grounds for reversal unless appellant is prejudiced by the error); Simmons v.
Smith, 888 F.3d 994, 998 (8th Cir. 2018), cert. denied, 139 S. Ct. 807 (2019)
(reviewing de novo decision of district court granting summary judgment in favor of
federal agency under APA); Sierra Club v. Envtl. Prot. Agency, 252 F.3d 943, 947
(8th Cir. 2001) (arbitrary and capricious standard of review affords agency decisions
a “high degree of deference”). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Steven E. Rau, United States Magistrate Judge for the District of Minnesota.

                                          -2-